Proceeding pursuant to article 78 of the Civil Practice Act transferred to this court pursuant to section 1296 of the Civil Practice Act to review a determination of respondent suspending petitioner’s chauffeur’s license for forty-five days for a violation of subdivision 1 of section 56 of the Vehicle and Traffic Law. Determination unanimously confirmed, without costs. The suspension flows from an accident on Hempstead Turnpike, Nassau County, on August 2, 1952, at about 4:00 a.m., in which petitioner’s motor vehicle was involved. At the hearing before the referee of the Bureau of Motor Vehicles there was substantial evidence to warrant respondent’s determination of undue speed on the part of petitioner at the scene of the accident. (Matter of Donahue v. Fletcher, 299 N. Y. 227.) Present — Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ.